Case 2:20-cv-04556-AB-JC Document 102-22 Filed 03/19/21 Page 1 of 3 Page ID #:3266




                         Exhibit O
            Case 2:20-cv-04556-AB-JC Document 102-22 Filed 03/19/21 Page 2 of 3 Page ID #:3267
 Storus Smart Wallet | Carbon Fiber RFID Blocking Card Holder Money…nimalist Slim Pocket Wallet for Men at Amazon Men’s Clothing store
                                                                                         10/19/20, 12:00 PM



                                                                                                                     Hello, Jonathan     Returns                            0
Go Skip to main content                     All       storus                                                         Account & Lists
                                                                                                                                         & Orders         Prime                 Cart
                                                                                                                     Account

       Deliver to Jonathan
                                          Holiday Deals           Gift Cards     Prime Video      Jonathan's Amazon.com       Customer Service       Best Sellers
       Westlake ... 91361​

                                                  Sales & Deals        Women          Men         Kids     Luggage       New Arrivals    Our Brands




     ‹ Back to results


                                                                     Visit the Storus Corporation Store                                          Share

                                                                     Storus Smart Wallet | Carbon
                                                                                                                                         $19.99
     Sub                                                             Fiber RFID Blocking Card Holder                                                   & FREE Returns
     mit
                                                                     Money Clip | Minimalist Slim                                        FREE delivery: Wednesday, Oct
     Sub
     mit
                                                                     Pocket Wallet for Men                                               21
                                                                                         52 ratings                                      Order within 22 hrs and 14 mins
                                                                                                                                         Details
     Sub                                                              Amazon's Choice       for "storus"
     mit
                                                                                                                                         In Stock.
                                                                     Price:   $19.99
     Sub
                                                                              FREE Returns                                               Qty:
                                                                                                                                          1
                                                                                                                                          Qty:   1
     mit
                                                                     Get $125 oﬀ: Pay $0.00 upon approval for the Amazon
     Sub                                                             Business Prime Card. Terms apply.                                                     Add
                                                                                                                                                         Add toto Cart
                                                                                                                                                                Cart
     mit                                                                RFID Blocking Technology: protects private
                                                                                                                                                            Buy Now
                                                                                                                                                           Submit
                                                                        information, credit cards, IDs, and driver's license from
     Sub                                                                scanning devices. Ensures safety of private
     mit                                                                                                                                     Secure transaction
                                                                        information an identity theft. US GOVT. FIPS 201
                                                                        APPROVED                                                         Ships from ...     Amazon
     Sub                                                                Design: It is a 2-in-1 product with a traditional style          Sold by ...        Mosaic Brands
     mit                                                                money clip attached to a chamber, The clip can be
                                                                                                                                         Return policy: Returnable until
                                                                        used to hold dollar bills and receipts. The chamber is
                                                                                                                                         Jan 31, 2021
                                                                        used to store credit cards and IDs. The chamber is
                                                                        made with a ﬂexible elastic webbing to increase the                  Add gift options
                                                                        card capacity. Cards will not slip out easily. It has a cut
                                                                                                                                             Deliver to Jonathan - Westlake ...
                                                                        out design for easy removable of cards.                              91361​
                                                                        Slim + Ultra Light: It is signiﬁcantly thinner than a
                                                                        traditional leather wallet but can hold up to 12 cards
                                                                                                                                           Add to List
                                                                        and IDs. It is ultra light and is comfortable in a front
                         Roll over image to zoom in                     [pants or jacket pocket making it great for travel.
                                                                                                                                           Add to Wedding Registry
                                                                        High Quality: It is made from 100 percent real carbon
                                                                        ﬁber and 304 stainless steel money. It is durable and
                                                                        lasts.                                                                   Share
                                                                        For men, women, students, seniors, travel and more. It
                                                                        makes the perfect birthday gift, Christmas gift or
                                                                        stocking stuﬀer. Fill it with a gift card or cash to make
                                                                        it complete.

                                                                       Report incorrect product information.




    Special oﬀers and product promotions

 https://www.amazon.com/Storus-Wallet-Minimalist-Blocker-Accessori…236HZZB/ref=sr_1_1?dchild=1&keywords=storus&qid=1603133889&sr=8-1                                        Page 1 of 8
          Case 2:20-cv-04556-AB-JC Document 102-22 Filed 03/19/21 Page 3 of 3 Page ID #:3268
Storus Smart Wallet | Carbon Fiber RFID Blocking Card Holder Money…nimalist Slim Pocket Wallet for Men at Amazon Men’s Clothing store
                                                                                       10/19/20, 12:00 PM


     Amazon Business : For business-only pricing, quantity discounts and FREE Shipping. Register a free business account
     Get a $125 Amazon.com Gift Card upon approval for the Amazon Business Prime American Express Card. Terms apply. Learn more.




  Have a question?
  Find answers in product info, Q&As, reviews

       Type your question or keyword




  Product Description



  Our Mission at Storus

  At Storus our mission is to redeﬁne everyday products and develop innovative storage solutions that keep customers more organized and less stressed.
  Staying organized increases eﬃciency, allowing our customers more time to enjoy their lives. Storus has been redeﬁning wallets, money clips, valet trays
  and other consumer products since 1996. We turn everyday items into tools to help one maintain a better quality of life. It is no wonder why Storus has a
  loyal customer following. We believe in quality while focusing on the details to oﬀer unique and innovative products not oﬀered anywhere else. Storus
  pioneered the "alternative wallet" category in 1996 with its ﬁrst patented invention, the Smart Money Clip. Storus was one of the ﬁrst companies to
  design and manufacture a Carbon Fiber RFID Blocking Card Holder Money Clip BEFORE scanner theft was even an issue. In 2008, it patented the Smart
  Wallet, the wallet redeﬁned, to keep your valuables safe and secure.

  Stay Organized, Live Better.




  SLEEK + COMPACT                                       CARBON FIBER RFID BLOCKING                          CUSTOMIZE JUST FOR YOU

  The Smart Wallet is patented and was                  The Smart Wallet is made out of carbon ﬁber         Design your own Smart Wallet with an
  designed to ﬁt into a front pant or jacket            RFID blocking material. It has a dual inner         engraving just for you, or for a gift. All
  pocket with ease. Storus invented the tapered         plate design to protect valuable credit cards,      engravings are done in-house to make it
  clip in 1996 with this detail in mind. The            IDs and information from scanner fraud and          convenient for our customers. Engrave initials,
  tapered design allows the Smart Wallet to             theft.                                              a name, sentiment or logo. It is easy and
  slide in and out of a pocket without ripping or                                                           aﬀordable adding that extra special touch.
  tearing the fabric.




  Product details
     Is Discontinued By Manufacturer : No
     Product Dimensions : 3.4 x 2.12 x 0.5 inches; 0.63 Ounces
     Department : Mens
     Date First Available : November 27, 2019
     Manufacturer : Mosaic Brands Inc.
     ASIN : B08236HZZB
     Amazon Best Sellers Rank: #246,426 in Clothing, Shoes & Jewelry (See Top 100 in Clothing, Shoes & Jewelry)
      #50 in Men's Money Clips


https://www.amazon.com/Storus-Wallet-Minimalist-Blocker-Accessori…236HZZB/ref=sr_1_1?dchild=1&keywords=storus&qid=1603133889&sr=8-1               Page 2 of 8
